Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Examiner’s Comments

The examiner notes applicant’s remarks regarding the content of the cited priority documents and the response to the 112 first and second paragraph rejections, as per the remarks filed 6-16-2020.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
the communications device relative to the first, second, and third ASMs relative to the first headphone and second removable headphone (claim 1), and
The first and second ASMs are each configured to be positioned outside the entrance of a user's ear canal on the same headphone,
The first and second ASMs
the relative functions in the signal processing circuit including detecting a partially covering, relative to the other claimed functions of the signal processing circuit (claims 1,3,12,13,14); and
the headphone detection system (Claim 13), and
the attenuation detection system (Claim 15), and
must be shown or the feature(s) canceled from the claim(s).  

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
As per claims 13 and 15, it is not clear how to discern the claimed headphone detection system and attenuation detection system as recited.  Applicant’s drawings do not clearly delineate each physical element and appear to be a combination of physical elements intermixed with logical functions.  Assuming the same processor is used to implement the claimed ‘systems’, there is not a clear physical delineation between logical functions implemented on the same processor.  Elements/functions/systems implemented by a common processor should not be claimed as distinct systems but rather as logical functions implemented by a processor.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The following claims (1,3) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’brien Jr. et al (US 20040202339 A1) and further in view of Feng et al (US 20010031053 A1).

claim 1, O’brien discloses a beamforming platform system/headset system (fig. 10, which can comprise operation components such as those described in connection with device 231 in fig. 9 (para 62)) comprising: 
a first Ambient Sound Microphone (ASM) 232 (in fig. 9, para. 59), where the first ASM is part of a first removable earphone/headphone 280 (for the first ear) which is configured to be inserted into an ear of the user (ITC per para. 62), where the first ASM configured to be positioned outside the entrance to the user’s ear canal generates a first ASM signal (the sound picked up by the microphone); 
a third ASM 232, where the third ASM is part of a second removable earphone/headphone 230 (for the second ear, noting para. 59 cites that 230 represents multiple units) which is configured to be partially inserted into an ear of the user (the headphones 230 are part of an ear canal device and are ITC as per para. 62, where the third ASM is configured to be positioned outside the entrance to the user’s ear canal generates a third ASM signal used in the beamforming process (the sound picked up by the microphone); 
and a signal processing circuit 234 in at least one of the first earphone/headphone, the second earphone/headphone, and a communication device;
a speaker (fig. 10 of Obrien, the hearing stimulator 236 can be a loudspeaker 238 in para. 59);
where the signal processing circuit is configured to input the first ASM signal, the second ASM signal, and generate a conditioned ASM signal, where the conditioned ASM signal is a direction-dependent sensitive signal (the first and second microphones 32/232 in addition to the microphone 80 are used to provide signals, for a beamforming process as per para. 47, noting para. 59 that like reference numerals refer to like features/ie. the beamforming between the embodiment of figs. 8 and 9, and the embodiment cited in para. 47”. Where beamforming is by Sensor 232 is coupled to signal processor 234 which processes received signals to generate a corresponding output to hearing stimulator 236 in the form of ear canal loudspeaker 238.)

However, that particular embodiment of Obrien does not specify:
a second ASM a being located in the first headphone configured to be partially inserted into an ear of the user, where the additional ASM is configured to be positioned outside the entrance to the user’s ear canal generates an additional ASM signal;
where the signal processing circuit is configured to input the first ASM signal, the second ASM signal, and the third ASM signal and generate a conditioned ASM signal, where the conditioned ASM signal is a direction-dependent sensitive signal

Feng teaches that microphones in hearing aids (para. 3, hearing aids) can be implemented as an array  (fig. 1 microphones 22,24) and teaches that the hearing aids can comprise:
A first and a second ASM (where one of the microphones in fig. 1 is a first ASM and the other microphone is the second ASM), in either of the first or second headphones as hearing aids, where the  ASMs generate respective ASM signals (the sound picked up by the microphone) in order to feed a beamforming system 208.  Feng teaches that this allows the hearing aid to spatially separate external sources 202,204 (Fig. 2 abstract).  It would have been obvious to one skilled in the art that the external ASM microphones 232 of Obrien could each be 

Where, when combined the signal processing circuit 34 (fig. 4 OBrien) is configured to input the first ASM signal, the second ASM signal, and the third ASM signal and generate a conditioned ASM signal, where the conditioned ASM signal is a direction-dependent sensitive signal (the microphones 32 in addition to the other microphone in the respective arrays are used to provide signals, for a beamforming process as per para. 47 of Obrien. Where beamforming is by definition based on the sounds captured by spaced apart microphones which outputs a conditioned direction dependent sensitive signal because it has been beamformed).

where the signal processing circuit 34 (fig. 4) is configured to input the first ASM signal, the second ASM signal, and the third ASM signal and generate a conditioned ASM signal, where the conditioned ASM signal is a direction-dependent sensitive signal (the microphones 32 in addition to the additional external ASM microphone in the arrays are used to provide signals, for a beamforming process as per para. 47).  Where the array microphones including the first and second ASMs each are configured to be partially inserted into an ear of the user, where the second ASM is configured to be positioned outside the entrance to the user’s ear canal as part of the array implementation of the first ASM, and generates a second ASM signal.  While the other of the headphones 230 is the communication device that comprises the third ASM

claim 3, where the conditioned ASM signal includes at least part of the third ASM signal (all of the first second and third ASM signals are used in creating the conditioned/beamformed  ASM signal as such the conditioned ASM signal includes part of each of the first, second, and third ASM signals.



Allowable Subject Matter

Claim 12 is allowed over the prior art of record.
Claims 13,15 would be allowed over the prior art of record assuming the 112 rejection is overcome without significantly changing the scope of the claims.

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

As per applicant’s arguments regarding the drawing objections.  Applicant’s arguments do not appear to address the fact that the claimed elements are not shown in the drawings. 

As per applicant’s arguments about the drawing objections to the claim 13 claim element: the headwear detection system, the examiner notes that applicant’s arguments do not make sense.  The claim recites the headwear detection system detects the presence of headwear using the first second and third ASMs.  Since the headwear detection system is 
Analogous arguments are noted in response to applicant’s arguments about the frequency dependent acoustic attenuation of claim 15, where the system to detect a frequency-dependent acoustic attenuation of the headwear must be shown distinctly from the signal processing unit and also the ASM microphones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  






571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 10, 2021